Citation Nr: 1234322	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss of the left ear.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss of the right ear.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a bilateral shoulder disorder, including degenerative joint disease.

5.  Entitlement to service connection for muscle pain or spasm, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for allergic rhinitis, claimed as respiratory problems, including as due to an undiagnosed illness.




WITNESS AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, from February 27, 2004 to June 3, 2004, and from June 18, 2005 to November 6, 2005.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2007 rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's attempt to reopen a claim of entitlement to service connection for hearing loss disability; that rating action also denied service connection for a bilateral shoulder disorder, service connection for muscle pain and spasms to include as due to an undiagnosed illness, and service connection for allergic rhinitis.  In February 2011, the Veteran testified at a hearing before a Decision Review Office (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.  

On June 27, 2012, the Veteran and his wife appeared and testified at a hearing before the undersigned.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2011).  




Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to increased ratings for right and left knee disorders has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right ear hearing loss, service connection for a bilateral shoulder disorder, and service connection for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action in March 1996, the RO denied service connection for bilateral hearing loss; the veteran did not appeal that decision within one year of being notified.  

2.  Evidence received since the March 1996 rating decision with respect to right ear hearing loss, not previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Evidence received since the March 1996 rating decision with respect to left ear hearing loss is cumulative of the evidence of record at the time of the March 1996 denial and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for left ear hearing loss.  

4.  The Veteran's active military service includes service in the Southwest Asia Theater of operations during the Persian Gulf War.  

5.  There are no objective indications of a chronic disability, associated with complaints of muscle pain and muscle twitch of the biceps.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision which denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the March 1996 rating decision in connection with the Veteran's claim of entitlement to service connection for right ear hearing loss is new and material, and the claim of service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Evidence received since the March 1996 rating decision in connection with the Veteran's claim of entitlement to service connection for left ear hearing loss is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  An undiagnosed illness characterized by muscle pain, spasms, and twitches of the biceps was not incurred in or aggravated by service, nor may service incurrence of such an undiagnosed illness be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) has enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in February 2006 from the RO to the Veteran, which was issued prior to the RO decision in February 2007.  That letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal. It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

VA has obtained service and post-service medical records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the service connection issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development.  (As already noted, several claims of service connection will be remanded for further evidentiary development.)  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Pertinent Laws, Regulations, and Court Precedents.

When a claimant fails to timely appeal an RO decision denying his or her claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to reopen a finally decided claim are applicable for claims received on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the Veteran filed his petition to reopen the claim for service connection for hearing loss and tinnitus after August 29, 2001, the Board will apply these revised provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


III.  Factual background.

The Veteran entered the National Guard in July 1984.  At his enlistment examination in May 1984, the Veteran reported suffering a broken nose at age 16; clinical evaluation of the ears, nose, upper extremities and lower extremities was normal.  His DD Form 214 indicates that he served in Southwest Asia, and was awarded the Global War on Terrorism Service Medal, the Kuwait Liberation Medal, and the Southwest Asia Service Medal with 3 bronze stars.  At his enlistment examination, an audiometric examination revealed pure tone thresholds of 05, 15, 10, 20 and 15 at the 500, 1000, 2000, 3000, and 4000 Hertz  levels in the right ear, and 10, 15, 05, 15, and 20 at the same Hertz  levels in the left ear.  

A periodic examination in the National Guard, conducted in October 1988, revealed pure tone thresholds of 10, 10, 20 and 10 at the 500, 1000, 2000, and 4000 Hertz levels in the right ear, and 10, 10, 15, and 65 at the same Hertz levels in the left ear.  The Veteran was diagnosed with high frequency hearing loss.  It was noted that the Veteran had seasonal rhinitis, for which he was treated with over the counter medications.  A deployment examination in March 1991 was negative for any hearing loss or muscle pain.  An audiometric examination, conducted in April 1991, revealed pure tone thresholds of 20, 20, 20, 80 and 85 at the 500, 1000, 2000, 3000, and 4000 Hertz levels in the right ear, and 20, 30, 30, 30, and 35 at the same Hertz levels in the left ear.  

The Veteran filed his initial claim for service connection for hearing loss (VA Form 21-526) was received in August 1995.  In conjunction with his claim, the Veteran was afforded a VA Audiological examination in February 1996.  The Veteran reported decreased auditory acuity since 1991 while serving in Saudi Arabia; he stated that, at that time, he was exposed to constant generator noise twenty four hours a day which was close to the evacuation hospital where he was serving.  He stated that he was exposed to that noise for a period of four months.  He felt that the hearing in the left ear was his worst ear.  The examiner noted normal hearing acuity in the right ear through 4000 Hz and a severe high frequency sensorineural hearing loss in the left ear.  

By a rating action in March 1996, the RO denied the claims of entitlement to service connection for hearing loss.  This decision was based on a finding that left ear hearing loss preexisted service and had not been aggravated by service, and there was no objective evidence of right ear hearing loss.  The Veteran did not file a notice of disagreement with that determination within one year of the notification thereof in March 1996.  Therefore, the March 1996 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  

Service treatment reports include the report of an audiometric examination, conducted in March 2000, which revealed pure tone thresholds of 5, 5, 5, 5, and 10 at the 500, 1000, 2000, 3000, and 4000 Hertz levels in the right ear, and 5, 5, 5, 5, and 10 at the same Hertz levels in the left ear.  Another audiometric examination was conducted in September 2001, which revealed pure tone thresholds of 20, 20, 25, 25, and 20 at the 500, 1000, 2000, 3000, and 4000 Hertz levels in the right ear, and 10, 20, 25, 25, and 10 at the same Hertz levels in the left ear.  During the examination in September 2001, the Veteran reported a history of seasonal allergies; clinical evaluation of the sinuses was normal.  

The Veteran's request to reopen his claim for service connection for hearing loss was received in March 2005.  Submitted in support of the claim were private treatment reports dated from February 1998 to February 2006.  These records reflect clinical evaluation and treatment for pain and discomfort associated with arthritis of the left knee, left shoulder, and the cervical spine.  

Received in March 2006 were additional STRs.  A demobilization examination, dated in May 2004, noted that the Veteran used an inhaler during episode of acute bronchitis several years ago.  It was also noted that the Veteran had mild seasonal allergies.  The examination reported a history of high frequency hearing loss during operation desert storm, no MOS functional impairment.  Examination also revealed old ununited avulsion fractures of the distal clavicles and mild degenerative joint disease changes of both glenohumeral joints, the left more evident that the right.  The records also include the report of an Audiological evaluation, conducted in May 2005, which revealed pure tone thresholds of 10, 05, 10, 15, and 25 at the 500, 1000, 2000, 3000, and 4000 Hertz levels in the right ear, and 10, 05, 10, 15, and 20 at the same Hertz levels in the left ear.  

On the occasion of a VA examination in June 2006, the Veteran claimed arthritis in the knees, shoulders and neck.  The Veteran reported neck pain which goes from the left shoulder to the back of the neck.  It was also noted that, prior to 2004 deployment, he started having bilateral shoulder pain left worse than right.  The pain occurs daily but it is relieved with Celebrex.  The pertinent diagnoses were allergic rhinitis, degenerative spondylosis with degenerative disc disease of the cervical spine, degenerative arthritis of both shoulders with periarticular sclerosis and spurs, ossification at the periarticular and distal clavicles involving AC joints, moderate osteoarthritis of the femerotibial joints and patellofemoral joints, bilaterally, more markedly on the left, and moderate osteoarthritis of the left elbow with periarticular spurs, fragmented posterior olecranon spur.  

The Veteran was also afforded a VA Audiological examination in June 2006.  At that time, he reported a loss of hearing over the past 15 years.  The Veteran reported a history of military noise exposure from helicopters, aircraft engines and J pack generators.  The Veteran denied any significant history of occupational noise exposure.  The Veteran reported a history of occasional recreational noise exposure from hunting.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
30
55
LEFT
10
20
25
30
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 in the left ear.  The examiner stated that the test frequencies revealed a mild to moderately severe sensorineural hearing loss for the right ear, and a mild to severe sensorineural hearing loss for the left ear.  

Received in May 2007 were treatment reports from the Marion Clinic dated from February 2006 to May 2007.  These records show that the Veteran received clinical attention and treatment for his left shoulder status post surgery on that shoulder.  These records also reflect treatment for complaints of discomfort in the left knee due to diagnosed traumatic arthritis in the left knee, and status post anterior cruciate ligament reconstruction of the left knee.  

Received in January 2011 were additional private treatment reports dated from February 2006 to January 2011.  Radiographic studies of the cervical spine, dated in July 2006, revealed multilevel degenerative disc disease at C5-6 and C6-7 with slight posterior bulging of the annulus.  The Veteran was seen at a neurology clinic in January 2011 with complaints of bilateral arm pain with numbness, tingling and weakness; he stated that those symptoms had persisted for the past several months.  Following an evaluation, including nerve conduction studies, the examiner stated that the studies revealed no evidence of carpal tunnel syndrome and peripheral neuropathy involving the upper extremities.  There was no evidence of cervical radiculopathy involving upper extremities.  

At his personal hearing in February 2011, the Veteran indicated that he started experiencing hearing difficulties upon his return home from Desert Storm.  The Veteran maintained that he has had progressive hearing loss since his period of service during Desert Storm.  The Veteran noted that he has been mobilized twice; and, on each occasion, the hearing loss has been a problem.  The Veteran also noted that he served as a flight surgeon during Operation Katrina, which meant that he had a fair amount of helicopter time.  The Veteran pointed that his hearing loss had increased to the point that he was given a 3 on the profile; however, even after retesting and rigorous avoidance of noise, he was only able to get a 2 which is a profile and it requires some duty limitations.  The Veteran stated that he has had a rapid progressive hearing loss.  The Veteran indicated that he began noticing the muscle pain and twitching about one month or two after he returned home from Desert Storm; he stated that he started having episodes of flu-like illnesses.  The Veteran reported that he had arthralgias, joint pain and the flu-like symptoms.  The Veteran noted that the symptoms involved his knees, shoulders, the neck and elbows.  He was checked out for rheumatoid arthritis, but he does not have rheumatoid arthritis.  X-rays of the involved joints show degenerative joint disease, just sort of non-specific.  The Veteran believes that he has a systemic arthritis, with the still periods almost malarial like.  

Received in May 2011 were additional treatment records from the Marion Clinic dated from January 2006 through March 2011.  These records reflect ongoing treatment for chronic left knee pain due to traumatic arthritis in the left knee.  Subsequently received were additional private treatment reports, dated from February 2006 to August 2006 reflecting ongoing clinical attention and treatment for the left shoulder and the left knee.  

Of record is the report of an examination conducted at the Marion Regional Medical Center, dated in June 2011, indicating that the Veteran had been having problems with left knee pain for a number of years.  He had a previous injury to the knee a number of years ago and was developing post-traumatic arthritic changes of the left knee with mechanical symptoms of popping, clicking, pain and sensations of instability.  The pertinent diagnosis was osteoarthritis of the knee, with a tear of the medial cartilage or meniscus of the left knee.  An X-ray study of the lumbar spine, dated in October 2011 revealed multilevel degenerative disc disease.  Subsequent Private treatment records dated from June 2011 through April 2012 show that the Veteran continued to receive clinical attention and treatment for pain related to a neck injury, pain associated with arthritis of the lumbar spine, and arthritis of the knees.  

At his personal hearing in June 2012, the Veteran reported that they documented hearing loss as far back as Desert Storm on the post deployment physical.  He stated that, on the pre-deployment examination, the hearing examination was normal; then, on the post-deployment examination, he was diagnosed with noise-induced hearing loss.  The Veteran indicated that he ran the EMT section of the 109th Evacuation, where they had a lot of helicopter activities loading patients in and out.  The Veteran testified that he injured his left shoulder while doing physical therapy during his second deployment in Landstuhl, Germany.  He has had a couple of steroid injections and has taken anti-inflammatory in order to go through development, but he was still having problems with his shoulders when he returned home.  The Veteran indicated that he has been told that he has degenerative arthritis.  The Veteran reported experiencing a febrile like episode when he came back from Desert Storm; he stated that he would wake up with generalized arthralgia, joint pain and stiffness.  The Veteran related that he felt like he was running a fever.  The Veteran indicated that he has arthritis in all of his weight bearing joints, including his knees, both elbows, the neck, and the lumbar spine.  

Submitted at the hearing were private treatment reports dated from July 2006 through April 2012.  These records show that the Veteran received clinical attention and treatment for his left shoulder status post surgery on that shoulder.  These records also reflect treatment for complaints of discomfort in the left knee due to diagnosed traumatic arthritis in the left knee, and status post anterior cruciate ligament reconstruction of the left knee.  These records also reflect treatment for complaints of neck pain and left arm pain.  An MRI of the cervical spine, dated in February 2011, reported findings of a mild diffuse disk bulge at C5-6 and a focal right sided disk herniation at C6-7.  An X-ray study of the lumbar spine in October 2011 revealed multilevel degenerative disc disease.  During a clinical visit at the Marion Clinic in November 2011, the Veteran reported pain in his neck that he thinks is related to a previous neck injury.  The Veteran noted that the pain radiating down from his neck into his right deltoid.  The assessment was neck pain related to previous neck injury.  


IV.  Legal Analysis-New and Material Evidence.

The Veteran was denied service connection for hearing loss in a rating decision dated in March 1996.  The claim was denied, according to the RO, because the Veteran evidence showed that the Veteran's left hearing loss preexisted his military service and was not aggravated beyond the normal progression of the disability.  Additionally, the RO concluded that there was no evidence of hearing loss in the right ear.  He was informed of the determination by letter dated March 8, 1996; however, he did not initiate an appeal.  The Veteran applied to have his claim reopened in correspondence received in March 2005.  

As previously noted, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A.  Right ear hearing loss.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received sufficient to reopen the Veteran's claim for service connection for the right ear.  Specifically, the June 2006 VA examination is not only "new" within the meaning of 38 C.F.R. § 3.156, but also material as it raises a reasonable possibility of substantiating the claim since it shows that the Veteran has hearing loss in the right ear according to VA standards.  As new and material evidence has been presented, the claim for service connection for hearing loss in the right ear is reopened.  The Board emphasizes it is applying the law with a broad and liberal interpretation in reopening this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Left ear hearing loss.

The Veteran's original claim for service connection for left ear hearing loss was denied in a March 1996 rating decision. The RO determined, in pertinent part, that the Veteran's left ear hearing loss preexisted his active service, and that there was no evidence that his preexisting left ear hearing loss was aggravated by active duty.  He did not appeal the March 1996 decision and it became final.  

Evidence received since the March 1996 denial of the Veteran's claim for service connection for hearing loss includes a VA Audiological evaluation in June 2006, a DRO hearing in February 2011, and a June 2012 Travel Board hearing testimony.  

Turning first to the VA Audiological evaluation in June 2006, the Board notes that the examination report noted a finding of a mild to severe sensorineural hearing loss in the left ear.  This evidence is new in that it is not evidence that was previously of record.  However, it is not material as it does not relate to the origin of the Veteran's left ear hearing loss.  It does not relate his left ear hearing loss to originating in service, caused by service, or preexisting and aggravated by service.  This evidence does not raise a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence received subsequent to March 1996 is not new and material and does not serve to reopen the Veteran's claim for service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  


V.  Legal Analysis-Service Connection.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection will be presumed for certain chronic diseases, such as arthritis and organic diseases of the nervous system, if they were manifest to a compensable degree within the year after active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

On December 27, 2001, the President signed HR 1291, the "Veterans Education and Benefits Expansion Act of 2001" (VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to expand the definition of "qualifying chronic disability" (for service connection ) to include not only a disability resulting from an undiagnosed illness as stated in prior law, but also any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection under 38 U.S.C.A. § 1117(d).  Section 202(a) also expanded compensation availability for Persian Gulf veterans to include "medically unexplained chronic multi-symptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome that is defined by a cluster of signs or symptoms.  

38 C.F.R. § 3.317 was amended in 2003 to incorporate these changes, and that amendment was made retroactively effective March 1, 2002.  See 68 Fed. Reg. 34539 -543 (June 10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term "medically unexplained chronic multi-symptom illness" to mean "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  It was further stated that "Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained."  As yet, VA has not identified any illness other than the three identified in section 202(a) as a "medically unexplained chronic multi-symptom illness;" therefore, new 38 C.F.R. § 3.317(a)(2) (i)(B)(1) through (3) only lists chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome as currently meeting this definition.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  It was provided, however, in new 38 C.F.R. § 3.317(a) (2) (i)(B)(4) that the list may be expanded in the future when the Secretary determines that other illnesses meet the criteria for a "medically unexplained chronic multi-symptom illness."  

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1) (i).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a) (2-5).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 Fed. Reg. 34539-543 (June 10, 2003).  The Secretary of Veterans Affairs, under the relevant statutory authorities, has determined that there is no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784 -85 (Nov. 23, 2001).  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore given consideration to whether service connection may be granted for the Veteran's claimed disorders regardless of his Persian Gulf service.  

As a threshold matter, the Board notes that military records reflect that the Veteran served in the Southwest Asia Theater of operations from August 1990 to March 1991.  Therefore, he had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that § 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  (The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)  

The Veteran can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board may weigh that testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The competent medical evidence does not reveal a diagnosis to account for muscle pain and muscle twitch of the biceps.  Absent a present diagnosis of a chronic disability manifested by muscle pain and twitch of the biceps, service connection for it cannot be granted.  38 C.F.R. § 3.303.  The Board will therefore discuss entitlement to service connection for a disability as due to undiagnosed illness.  38 C.F.R. § 3.317.  

Upon examination of the record, the Board finds that service connection under the provisions of 38 C.F.R. § 3.317 cannot be granted.  The Veteran has not provided any objective evidence of muscle pain and muscle twitch of the biceps.  Specifically, without objective indications of a chronic disability, the Board cannot find a basis to grant service connection for a disability manifested by muscle pain and muscle twitch of the biceps.  The Board notes that the Veteran is competent to report that he has muscle pain or twitching of the biceps; however, there is a lack of proof of objective indications of a chronic disability in the clinical records such as would serve to clinically corroborate his claims.  Service connection for chronic disability manifested by muscle pain and muscle twitch of the biceps, therefore, is denied.  38 C.F.R. § 3.317.  

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for disability manifested by muscle pain and muscle twitch of the biceps.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

The application to reopen the claim of entitlement to service connection for left ear hearing loss is denied.  

The application to reopen the claim for service connection for right ear hearing loss is granted.  



Service connection for disability manifested by muscle pain and muscle twitch of the biceps is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69(1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The reasons for remand are set forth below.  

A.  Right ear hearing loss.

Having determined that the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  



At his personal hearing in June 2012, the Veteran testified that his hearing loss developed as a result of being exposed to loud noises from the helicopters.  The Veteran indicated that he ran an EMT section of the 109th Evacuation; as a result, he was involved in a lot of helicopter activities with taking patients in and out of the helicopters.  The Veteran also reported that he worked at a hospital that was operated on what they called JPACKS, which were Phantom engines on a trailer.  Therefore, for several months, they were exposed to a constant noise level from those engines.  

The Veteran's June 2006 VA Audiological evaluation reported mild to moderately severe sensorineural hearing loss in the right ear.  Thus, the record reflects a current right ear hearing loss disability.  See 38 C.F.R. § 3.385 (2011).  However, the VA examiner failed to provide an opinion regarding the etiology of such hearing loss.  The Court has held that when the medical evidence is inadequate, the Board is always free to supplement the record by seeking an advisory opinion or ordering a medical examination that clearly support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For these reasons, a remand is required.  Upon remand, the RO should arrange for the Veteran to undergo a VA examination by a physician in order to obtain a competent medical opinion as to whether the Veteran's current right ear hearing loss is consistent with acoustic trauma during military service.  38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

B.  Bilateral shoulder disorder, including degenerative joint disease.

A Veteran is presumed to be in sound condition when he is accepted into service, with the exception of disorders noted at the time of entry.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  


VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran essentially contends that he developed a bilateral shoulder disorder as a result of an inservice injury.  The Veteran indicated that, while the arthritis in his shoulder preexisted service, the disability was aggravated by physical training during active duty deployment to Germany in support of Operation Enduring Freedom.  The Veteran reported that, after redeployment, he underwent a decompression procedure on the shoulder; however, he continues to experience muscle weakness and paresthesia in the left arm.  At his personal hearing in June 2012, the Veteran testified that he was treated for a left shoulder condition during his second deployment in Landstuhl, Germany.  



The service treatment records for the Veteran's first period of active duty in November 1990 to May 1991 were completely silent with respect to any complaints or findings of a shoulder disorder.  The reserve treatment records reflect that the Veteran had an MRI of the left shoulder in January 2004, for evaluation of left shoulder pain; the findings included a partial tear of the subcapularis muscle and tendon, and degenerative changes at the glenohumeral and acromioclavicular joint spaces.  The Veteran had a second period of active service from February 27, 2004 to June 13, 2004.  The treatment records during period include the report of an X-ray study of the left shoulder, dated in April 2004, which revealed old ununited avulsion fracture of the distal clavicles, and mild degenerative changes of both glenohumeral joints, the left more evident than the right.  A treatment note, dated in May 2004, reflects an impression of impingement of the left shoulder.  In August 2004, the Veteran received injection in the left shoulder for impingement of the rotator cuff.  

The Board also observes that the Veteran was afforded a VA examination in June 2006.  It was noted that the Veteran started having bilateral shoulder pain prior to his 2004 deployment; he had an MRI of the left shoulder in January 2004, and it was reported that he had at least partial tear of the subscapularis of the left shoulder muscle and tendon and also degenerative changes at the glenohumeral and acromioclavicular joint spaces.  Soon after that, he was immobilized and went to Germany.  The pain continued to increase and he was seen in the orthopedic clinic and was noted to have avulsion fracture of the distal clavicle.  Surgery was suggested but he could not get that due to activity of the war.  He currently complains of pain deep in the left shoulder.  Following a physical evaluation, the examiner reported a diagnosis of degenerative arthritis of both shoulders with periarticular sclerosis and spurs.  

In the February 2007 rating decision, the RO denied the claim for service connection for a bilateral shoulder disorder based on a finding that the condition preexisted service but it was not permanently worsened as a result of service.  



In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

In this regard, the Board observes that the Veteran was afforded a VA examination in conjunction with his claim in June 2006; and, he was diagnosed with a bilateral shoulder disorder.  However, the examiner failed to express an opinion as to whether there was a permanent increase in the severity of the underlying pathology related to service.  In light of the deficiencies described above, the Board finds the June 2006 VA C&P examination inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (finding that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes).  Based on the evidence outlined above, the Board finds that a medical opinion is required to determine whether the Veteran's currently-diagnosed bilateral shoulder condition pre-existed service and was aggravated by, or was incurred in, service.  

C.  Allergic Rhinitis.

The Veteran is seeking to establish service connection for allergic rhinitis.  This claim has been denied in the past on the basis that it is a condition that preexisted service and was not worsened beyond its natural progression during service.  

The Board notes that during his enlistment examination for the reserves in May 1984, the Veteran reported suffering a broken nose at age 16; clinical evaluation of the sinuses and the nose was normal.  Reserve records noted diagnoses of seasonal rhinitis in October 1988.  In March 1991, the Veteran was reported to have benign seasonal rhinitis.  During an evaluation in September 2001, the Veteran reported a history of seasonal rhinitis; clinical evaluation of the sinuses and lungs were normal.  In February 2004, he was given a diagnosis of allergic rhinitis.  The Veteran completed a respirator medical evaluation questionnaire in March 2004, at which time he denied any history of allergic reactions, chronic bronchitis, or any other lung problems.  

Following the June 2006 VA examination, the examiner diagnosed the Veteran with allergic rhinitis.  However, the RO denied the Veteran's claim for allergic rhinitis based on a finding that the condition existed prior to service and had not been permanently worsened by service.  

In this regard, the Board notes that the evidence reveals that the Veteran has a diagnosis of allergic rhinitis and the Veteran's STRs reflect that he complained of and was treated for allergies in service.  There is also evidence that the Veteran's allergies preexisted his active duty.  However, while the June 2006 VA examiner diagnosed the Veteran with allergic rhinitis, an opinion has not been requested or rendered regarding whether the Veteran's current allergic rhinitis is due to his active duty service or, if it undebatably preexisted service, if was permanently aggravated by the veteran's active service.  Accordingly, the Veteran's claim must be remanded for an examination and for an opinion regarding etiology and/or permanent aggravation to be rendered.  See 38 C.F.R. § 3.159(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, on remand, the Veteran should be scheduled for a new examination of his nose and sinuses.  The examiner should opine as to whether there is clear and unmistakable evidence showing that the Veteran's rhinitis existed prior to service, and, if so, whether there is clear and unmistakable evidence showing that the Veteran's rhinitis was not aggravated (i.e., permanently increased in severity beyond the natural progress) as a result of service.  If the examiner determines that the Veteran's rhinitis did not clearly and unmistakably pre-exist service, he or she should then offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 


1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his claimed right ear hearing loss, bilateral shoulders, and allergic rhinitis since his separation from service.  After securing the necessary release, the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  Regardless of the Veteran's response, the AOJ should obtain all outstanding VA treatment notes which are not already in the claims folder.  

2.  Schedule the Veteran for an Audiological examination to determine the current nature and likely etiology of the Veteran's right ear hearing loss.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current right ear hearing loss had its onset during active service, or is related to any in-service disease or injury.  The examiner should provide a rationale for any opinion.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran should also be afforded a VA orthopedic examination in order to determine the nature and etiology of his claimed bilateral shoulder disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should specify whether any bilateral shoulder condition, including arthritis in both shoulders may have preexisted the Veteran's second period of active service.  

If the examiner finds that a bilateral shoulder disorder preexisted the Veteran's second period of active service, he/she should offer an opinion as to whether it is at least as likely as not that such disorder was aggravated (worsened), as the result of some incident of active service.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones, supra.

If a preexisting bilateral shoulder condition is not found, the examiner is requested to state whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's bilateral shoulder disorder, is related to service.  All opinions are to be accompanied by a clear rationale consistent with the evidence of record.  

4.  Schedule the Veteran for a VA examination to determine the current nature of any allergic rhinitis condition.  The claims folder must be reviewed in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all current disabilities identified.  In addition, the examiner should provide opinions as to whether the Veteran more likely, less likely, or at least as likely as not (50 percent probability) has current allergic rhinitis that existed prior to service and worsened, beyond the natural course of the disease, during or as a result of the Veteran's service.  The examiner should opine as to whether the many instances of in-service treatment are indicative of a worsening of the condition beyond the natural course of the disease.  The medical basis for the conclusions reached should be provided.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones, supra.

5.  Then, the AOJ should review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations, and of the possible adverse consequences, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

7.  Thereafter, the AOJ should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

After the above actions have been accomplished and there has been compliance with appellate procedure, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this REMAND are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


